Citation Nr: 0904824	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-37 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for disabilities of the 
cervical and thoracic spine.

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disability.  

5.  Entitlement to service connection for a low back 
disability to include degenerative arthritis and degenerative 
disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty December 1961 to July 1965.  
The veteran served in Vietnam from January 1964 to January 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2007, the Board remanded this case.  

The Board notes that there are two new and material issues on 
appeal.  Before reaching the merits of the veteran's claims, 
the Board must first rule on the matter of reopening of the 
claim for PTSD and a low back disability.  That is, the Board 
has a jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As 
determined below, both of these claims are being reopened.  

The issue of service connection for low back disability 
including degenerative arthritis and degenerative disc 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1998 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for PTSD.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's April 1998 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore s raises a reasonable 
possibility of substantiating the claim.

3.  The veteran has been diagnosed as having PTSD which is 
attributable to service.  

4.  A cervical or thoracic disability was not manifest during 
service, arthritis was not manifest within one year of 
separation, and current arthritis of the cervical and 
thoracic spine is not attributable to service.

5.  In a September 1966 rating decision, the RO denied 
service connection for a back disability.  A notice of 
disagreement was not received within the subsequent one-year 
period.

6.  Evidence submitted since the RO's September 1966 rating 
decision which denied service connection for a back 
disability, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and therefore raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1998 rating decision which determined that 
new and material evidence had not been received to reopen the 
claim of service connection for PTSD is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008).

2.  New and material evidence has been received since the 
RO's April 1998 rating decision; thus, the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008), 38 C.F.R. § 3.156 (2008).

3.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.304(f) (2008).

4.  Disabilities of the cervical and thoracic spine were not 
incurred in or aggravated by service and arthritis may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

5.  The RO's September 1966 rating decision which denied 
service connection for a back disability is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008).

6.  New and material evidence has been received since the 
RO's September 1966 rating decision; thus, the claim of 
service connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Regarding the claims of service connection for PTSD and 
whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability, the veteran's claim is being granted.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

With regard to the issue of service connection for cervical 
and thoracic spine disabilities, prior to the initial 
adjudication of the claimant's claim, a VCAA letter was sent 
in June 2003 which fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

The Board also finds that a VA examination is not necessary 
to determine whether his cervical and thoracic spine 
disabilities are related to his period of honorable service, 
as the standards of the recent decision of the Court in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

In this case, none of the veteran's service treatment records 
show treatment for a cervical spine or thoracic spine injury 
or disease.  Also significant is the fact that cervical and 
thoracic spine disabilities were first identified decades 
after his period of honorable service.  In light of these 
findings, the second and third prongs of McLendon have not 
been met.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


New and Material Evidence to Reopen the Claim of 
Service Connection for PTSD

In April 1987, the veteran was evaluated by VA and 
psychiatric testing was performed. The diagnosis was amnestic 
syndrome secondary to alcohol dependence and passive 
dependent personality.  

In May 1987, the veteran was afforded a VA psychiatric 
examination.  The veteran related that he served with the 
121st Aviation Company in Vietnam.  He related that he worked 
as both an aviation mechanic as well as a door gunner.  The 
veteran indicated that he came under mortar fire.  A mental 
status examination was performed, but the examiner indicated 
that the veteran did not meet the first criterion for PTSD, 
that he experienced a sufficient stressor.  The examiner felt 
that the veteran had chronic organic brain syndrome secondary 
to alcohol abuse.  

In an August 1987 rating decision, the RO denied the claim of 
service connection for PTSD due to the lack of a diagnosis.  
The veteran appealed that denial to the Board.  

Thereafter, VA hospitalization records from November to 
December 1985 were received which reflected that the veteran 
was hospitalized for treatment of PTSD.  The veteran reported 
that he was a door gunner and a crew chief in Vietnam.  The 
diagnosis was history of alcohol dependency, history of 
polydrug abuse to present; amnestic syndrome.  

In July 1989, the veteran submitted a statement in which he 
indicated that he served with the 121st Aviation Company in 
Vietnam and was stationed at Soc Trang in the Mekong Delta.  
He related that he was basically a helicopter mechanic, but 
also went on 50 combat missions as a door gunner.  He stated 
that several times his aircraft was hit by gunfire during 
missions and he was scared to death that they would not make 
it back.  In addition, their base at Soc Trang came under 
attack and there were firefights.  One particular event 
occurred on December 24, 1964, and they had so many 
casualties that the base theater had to be used for triage.  
The veteran related that he spent much time comforting his 
comrades, many of whom died.  

In October 1989, the veteran was afforded a VA examination.  
The veteran reported that he was a door gunner and a crew 
chief in Vietnam.  The veteran reported seeing wounded 
soldiers.  

In January 1990, the U.S. Armed Services Center for Research 
of Unit Records (CRUR) (Now called the U. S. Army and Joint 
Services Records Research Center (JSRRC)), provided a history 
of the 121st Aviation Company.  The unit history documented 
incoming enemy fire to include the incident on December 24, 
1964.  There were heavy casualties and the movie theater was 
used as an emergency hospital.  The ESG stated that the 
veteran's unit was engaged in heavy combat while in support 
of the Army of the Republic of Vietnam soldiers and that an 
emergency hospital was set up in the movie theater at Soc 
Trang to treat the wounded.  The veteran's claims of being a 
door gunner could not be verified without additional 
information.  

In September 1990, the veteran underwent a psychiatric 
examination which diagnosed him as having PTSD, by history.

In a December 1990 decision, the Board denied service 
connection for PTSD on the basis that the veteran's exposure 
to catastrophic or profoundly disturbing events in Vietnam 
had not been adequately shown.  Additionally, the Board found 
that there was substantial medical evidence showing that the 
veteran does not have PTSD.  

In December 1993, the veteran was afforded a VA examination.  
The examiner noted that the veteran served as a helicopter 
mechanic in Vietnam during service  The examiner noted the 
veteran's history of psychiatric treatment and diagnosis, 
including PTSD.  This examiner opined that the veteran had 
depression, not otherwise specified.  

In August 1994, the veteran was examined by VA.  The 
impression was PTSD.  VA records dated in 1996 and 1997 
reflect treatment for and diagnosis of major depressive 
disorder and PTSD.  

In April 1998, the veteran was afforded a VA psychiatric 
examination.  The examiner indicated that the veteran had 
symptoms suggestive of agoraphobia and PTSD, but did not meet 
the full diagnostic criteria for either diagnosis.  The 
diagnosis was depressive disorder, not otherwise specified, 
with agoraphobic and PTSD features.  

In an April 1998 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for PTSD.  The denial was based 
on a finding that the current diagnosis was depressive 
disorder, not otherwise specified, which was due to 
financial, unemployment, and parole status issues.  

In correspondence received in January 2002, the veteran 
sought to reopen his claim of service connection for PTSD.  

Thereafter, a VA outpatient records dated in September 1997 
was received which reflected a diagnosis of PTSD, rule out 
panic disorder with agoraphobia.  The veteran also submitted 
correspondence in which he indicated that his unit was 
attacked in December 1964.  He reported that he took care of 
the wounded and saw service men in terrible conditions and 
dead.  In addition, he flew on combat flights and collected 
flight pay for these mission.  He related that on one flight, 
they were hit by ground fire.

Thereafter, VA records were received which showed that the 
veteran was being treated by a VA psychiatrist for PTSD.  

In a May 2002 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claim 
of service connection for PTSD.  The denial was on the basis 
that while the evidence submitted was new, it did not 
establish a definitive diagnosis of PTSD or the stressful 
incidents which precipitated the diagnosis.  The veteran has 
appealed that determination.  Additional evidence has been 
received.  

The veteran submitted photographs from Vietnam.  He indicated 
that a cousin and a close friend were killed in Vietnam.  
While they were not in his unit, he was traumatized by the 
news as they were in a very small high school class with him 
and they were close.  He submitted evidence of his cousin's 
death in January 1966.  However, that post-dated the 
veteran's military service.  

The veteran further indicated that he felt stress when he was 
flying in Vietnam.  He referred to his pay records as 
evidence that he had flights.  He stated that he saw a 
Vietnamese girl shot.  He indicated that a commanding 
officer, Major K., was killed, and he had been a father 
figure of the veteran's at that time  In addition, he 
reported that a friends of his was shot in the foot and 
another in the arm.  His unit was under heavy arms fire.  He 
again reported being exposed to wounded soldiers.  

A buddy statement was received from L.E.K., who stated that 
he served with the veteran in Vietnam.  He stated that the 
veteran was a crew chief and spent many hours on test 
flights.  He related that most of them flew on many missions, 
but not everyone received flight pay.  In addition, those 
with other duty assignments, like cooks, also flew as 
gunners.  

Thereafter, additional 2002 VA outpatient records showed that 
the veteran had a diagnosis of PTSD.  

A letter was also received from the veteran's ex-wife in 
which she stated that the veteran had received treatment from 
PTSD.  She stated that the veteran lived in the woods, 
maintaining a very isolative life.  

In a February 2005 report, a psychologist, R.B.L., Ph.D., 
indicated that the veteran served in Vietnam and saw active 
combat.  He was trained as a mechanic for ground vehicles, 
but also worked on helicopters.  He performed duties as a 
helicopter crew chief and a door gunner.  The veteran 
reported that there were active firefights in the helicopter 
as well as on the ground, where there was prolonged mortar 
fire.  The veteran described an incident where wounded 
soldiers were brought in.  The examiner noted that the 
veteran's pulse elevated from 95 to 121 when he described 
this event.  The veteran's current symptoms were discussed as 
well as his social and industrial history.  The examiner 
opined that the veteran had a recurrent depressive disorder 
as well as PTSD.  

In February 2008, the veteran testified at a hearing.  The 
veteran related that he served in a war zone in Vietnam.  He 
was a helicopter mechanic and received combat pay.  He acted 
as a door gunner.  He saw people get shot.  He related that 
he was in a helicopter crash.  In addition, he was in a car 
crash.  

As noted, in April 1998, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for PTSD.  A notice of disagreement was 
not received within the subsequent one-year period.  
Therefore, the RO's April 1998 rating decision is final.  38 
U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that there was no diagnosis of PTSD; rather, 
the current diagnosis was depressive disorder, not otherwise 
specified.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence includes competent 
medical evidence of a diagnosis of PTSD which was related by 
the examiner to inservice stressors.  

The additional evidence is  new and material.  It includes 
competent evidence that cures the prior evidentiary defect.  
Therefore, new and material evidence has been received since 
the RO's April 1998 decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.




Service Connection for PTSD

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  38 U.S.C.A. 
§§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the disorder, credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Medical evidence dated after the veteran was discharged from 
service satisfies the first and second elements of a PTSD 
claim under the criteria of 38 C.F.R. § 3.304(f), because it 
shows that the veteran has been diagnosed on multiple 
occasions as having PTSD as a result of stressful incidents 
he reportedly experienced during service.  The record is 
replete with VA treatment and diagnoses of PTSD as well as 
private diagnoses of PTSD.  However, there are also VA 
examination reports which show that the veteran does not meet 
all of the criteria for PTSD.  All of these medical reports 
are competent evidence.  The Board finds, as set forth below, 
that some of these medical reports based the diagnosis of 
PTSD on a verified stressor.  As such, the Board finds that 
the veteran has a valid diagnosis of PTSD.  Even though some 
examiners opined that the veteran does not have PTSD, the 
evidence is in equipoise on that point and the veteran is 
afforded the benefit of the doubt.  Thus, the Board accepts 
that there is a valid diagnosis of PTSD.  

Having submitted a diagnosis of PTSD and medical evidence 
linking PTSD to claimed in-service stressors, the Board must 
now determine whether the record contains credible supporting 
evidence that any of the claimed in-service stressors 
occurred.

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  These stressors 
include several purported experiences.  The veteran contends 
that he was a helicopter gunner and flew on  combat mission 
and was involved in a helicopter crash.  This stressor has 
not been verified by official records.  

However, the veteran has also claimed that his unit came 
under enemy fire, that he saw wounded and dead soldiers, and 
that he was involved in a traumatic car crash.  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality." VAOPGCPREC 12-99.  The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, there is no credible evidence currently in the 
claims file that establishes the veteran's personal 
participation in combat.  Since this verification is absent, 
his stressor cannot be related to combat.  Moreover, his 
allegations with regard to stressors alone are not enough to 
establish the occurrence of a stressor.  Rather, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

A request for stressor verification was made of the JSRRC.  
The JSRRC confirmed that the veteran's unit was exposed to 
enemy fire and that there were casualties.  The December 24, 
1964 incident was confirmed as well as the stressor that the 
veteran's unit had come under enemy attack while he was 
present in Vietnam with his unit.  

Thus, there is corroborating evidence that the veteran's unit 
was subjected to repeated enemy fire and that casualties were 
sustained.  Although the evidence does not confirm the 
veteran's personal participation in any firefight or incident 
with the wounded or casualties, the evidence establishes that 
the unit came under fire and it is reasonable to find that 
the veteran witnessed the attacks and what ensued during the 
attacks as this is consistent with the places, types, and 
circumstances of the veteran's service.  

There is also confirmation that the veteran was in a car 
accident during service, although his injuries were minor.  
However, there is no diagnosis of PTSD based on this event.

Therefore, some of the veteran's stressors have been verified 
and some have not.  The Board notes that corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient.  The Court has held that the 
fact that a veteran was stationed with a unit that sustained 
attacks strongly suggests that the veteran was, in fact, 
exposed to these attacks.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

Thus, the alleged stressors of being in the area of enemy 
fire, being subjected to incoming fire, witnessing enemy 
fire, being fearful of enemy attack, and seeing wounded or 
dead, are corroborated by credible supporting evidence.  As 
previously noted, there are multiple diagnoses of PTSD in the 
record.  The diagnosis by R.B.L., Ph.D., was based, at least 
in part, on a verified stressful event which occurred, the 
diagnosis of PTSD was based on a verified stressor.  The 
veteran also reported that he was exposed to incoming fire to 
other examiners.  

In viewing the medical evidence of record with the 
corroborating unit history, the report of the JSRRC, and the 
lay evidence, the Board finds that while some of the 
evidence, as indicated above, is uncorroborated, there is 
credible corroborative evidence that the veteran was exposed 
to his claimed stressor of enemy fire and diagnoses of PTSD 
based on that verified stressor, at least in part.  
Accordingly, the Board finds that the evidence in this case 
is so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule and service connection for PTSD is 
warranted.


Spine Disabilities

The veteran underwent a separation examination in June 1965.  
The physical examinations of the spine, musculoskeletal 
system, and neurological system were all normal.  On his 
report of Medical History, the veteran denied having 
arthritis or rheumatism or bone, joint, or other deformity.  
The veteran did not report any history of back injury or 
disease.  

Thereafter, service treatment records reflect that the 
veteran was in an automobile accident.  He had minor cuts and 
bruises about the face and back.  

Following service, the veteran was afforded a VA examination 
in June 1966.  At that time, he reported that he had injured 
his back in a May 1965 automobile accident.  The lower back 
was the area of the spine involved.  However, physical 
examination and x-rays were negative.  

In a September 1966 rating decision, the RO denied service 
connection for a back disability.  The veteran did not appeal 
that rating decision.  

In July 1981, the veteran was seen for complaints of low back 
pain.  The veteran was again seen for back complaints in 
November 1981.  In the mid 1980's, the veteran was seen for 
complaints of back pain.  X-rays revealed mild degenerative 
changes of the lumbosacral spine.  

Thereafter, private records were received which reflected 
treatment from March to May 1986 for complaints of muscle 
spasm and tenderness of the L5 disc and along the course of 
the sciatic nerve.  The diagnosis was sciatica.  

In May 1987, the veteran was afforded a psychiatric 
examination.  At that time, he related that a couple of times 
a year, his back went out.  He had been told by a VA examiner 
that it was muscle strain; however, he felt that he had a 
slipped disc.  

In November 1993, the veteran was afforded a VA examination 
which yielded diagnoses of chronic low back pain, 
degenerative arthritis of the low back and thoracic spine, 
and degenerative disc disease.  X-rays revealed minimal lower 
thoracic osteophyte formation and degenerative disc disease 
at L4-5 and L5-S1.  

In August 1994, the veteran was examined by VA.  The 
impression was degenerative joint disease of the spine.  In 
April 1998, the veteran was afforded a VA examination.  The 
diagnoses were degenerative changes of the lumbar spine, 
degenerative arthritis, and spina bifida occulta.  

In September 2000, the veteran reported to a VA examiner that 
he had experienced low back pain since Vietnam when he was in 
a helicopter crash.  There is no documentation of a 
helicopter crash or residuals from a helicopter crash.

VA records dated in 2001-2002 document treatment for 
limitation of motion of the low to mid-back, cervical spine 
pain, and chronic low back pain.  

In a December 2002 outpatient records, the examiner stated 
that the veteran had lower back and thoracic spine pain and 
that the veteran had degenerative joint disease.  The 
examiner noted that it was in the same area that the veteran 
had a back injury during service and that the current pain 
could have been caused by the injury in service or the 
residual effects of the injury could have caused the 
degenerative joint disease.  

In February 2008, the veteran testified at a hearing.  The 
veteran related that he was in a car accident during service.  
He related that he injured his low back.  The veteran 
indicated that he was not wearing a seat belt.  He was 
discharged from service a month later.  He related that he 
was diagnosed with back disabilities after service.  


Service Connection for Disabilities of the Cervical and 
Thoracic Spine

The veteran contends that he has cervical and thoracic spine 
disabilities which are related to service.  With regard to 
lay evidence, the Board must initially evaluate if the 
evidence is competent.  If so, credibility must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  

Thus, while the veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve simple diagnoses.  See Jandreau; 
see also Woehlaert.  The claimant is not competent to provide 
more than simple medical observations.  The current diagnosis 
may not be diagnosed via lay observation alone and the 
veteran is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disability.  See Barr.  
Thus, the veteran's lay assertions are not competent or 
sufficient.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  38 U.S.C.A. 
§§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, see also Grover v. West, 12 
Vet. App. 109, 112 (1999). 

As noted above, the veteran in this case is not competent to 
provide more than a simple medical observation.  The veteran 
is not competent to make a complex medical diagnosis or to 
provide a medical opinion regarding the etiology thereof.  

The service treatment records do not reflect any complaints, 
findings, treatment, or diagnosis of cervical and thoracic 
spine diseases or injuries.  The veteran was involved in an 
automobile accident; however, by his own admission, it 
involved the lower back.  The silence and the normal findings 
in the service treatment records constitute negative 
evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

The discharge examination was negative for any spine or neck 
abnormalities.  The records do not reflect any complaints, 
findings, treatment, or diagnosis of thoracic or cervical 
spine disabilities for many years after service.  The initial 
post-service VA examination was negative.  There is no 
diagnosis of cervical and thoracic spine disabilities until 
the 1990's which was over 20 years after the veteran's 
separation from service.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, there is no credible medical evidence of any link 
between the veteran's post-service cervical and thoracic 
spine diagnoses and service.  In addition, there is no 
evidence of any manifestations or diagnosis of arthritis in 
the initial post-service year.  As noted, the veteran is not 
competent to make this causal link or to state the etiology 
of his currently diagnosed disabilities.  

Although a VA examiner stated that thoracic pain could be 
related to an inservice injury, the examiner did not state 
that it was as likely as not that any current underlying 
thoracic spine pathology was etiologically related to service 
even though the veteran has diagnoses of thoracic disease.  
This is notable in light of the absence of documented injury 
to the thoracic spine in service.  Further, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
There is no rationale, explanation or medical basis provided 
for the opinion.  Thus, the Board does not find such an 
opinion probative of the issue in this case.  Further, to the 
extent that the examiner was combining the thoracic pain with 
underlying degenerative joint disease of the low back, that 
matter is addressed in the remand below.  

Despite the veteran's contentions that he his cervical and 
thoracic spine disabilities are related to service, the 
record is devoid of supporting evidence.  In essence, the 
veteran's assertions of chronicity and continuity are 
unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (normal medical findings at the time of separation 
from service, as well as absence of any medical records of a 
diagnosis or treatment for many years after service, is 
probative evidence against a claim.).

Accordingly, service connection for cervical and thoracic 
spine disabilities is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


New and Material Evidence to Reopen the Claim of 
Service Connection for a Low Back Disability

In a September 1966 rating decision, the RO denied service 
connection for a low back disability.  The veteran did not 
appeal that rating decision.  Therefore, the RO's September 
1966 rating decision is final.  38 U.S.C.A. § 7105.

As previously noted, in reaching a determination on whether 
the claim should be reopened, the reason for the prior denial 
should be considered.  In essence, at the time of the prior 
denial, the RO determined that there was no diagnosis of a 
low back disability.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence includes competent 
medical evidence of diagnoses of low back disabilities as 
well as a December 2002 medical opinion that current low back 
disability, degenerative joint disease, could be related to 
the inservice back injury.  The Board must presume the 
credibility of this evidence which supports the veteran's 
claim.  See Justus.

The additional evidence is  new and material.  It includes 
competent evidence that cures the prior evidentiary defect.  
Therefore, new and material evidence has been received since 
the RO's September 1966 decision; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

Service connection for PTSD is granted.  

Service connection for disabilities of the cervical and 
thoracic spine is denied.

The application to reopen the claim of service connection for 
a low back disability is granted.


REMAND

As noted above, the evidence of record documents evidence 
that the veteran was involved in a motor vehicle accident in 
service in which he sustained cuts of the face and back.  
Beginning in 1966, the record documents complaints of low 
back pain.  Also, there is a December 2002 VA medical record 
which states that current low back disability could be 
related to inservice low back injury.  This medical notation 
is equivocal in nature.  As such, the Board finds that the 
veteran should be afforded a VA examination to include a 
medical opinion as to whether current low back disabilities 
are related to service.  See generally Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of the claimed disorder or any such 
relationship).  

In order to warrant a VA examination, the record before VA 
need only (1) contain competent evidence that the veteran has 
persistent or recurrent symptoms of current disability and 
(2) indicate that those symptoms may be associated with the 
veteran's active military service.  See Duenas, supra.  That 
is the case here.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a spine 
examination to determine the nature and 
etiology of any current low back 
disability.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current low back is related to 
service, to include to the inservice June 
1965 automobile accident.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


